Case 4:18-cv-00268-P Document 107 Filed 01/21/20 Pagelof4 PagelD 1324

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION

ALFONSO PARRA and MARIA PARRA
Plaintiffs,

ALL WAYS TRANSPORT, INC. AND
INTERSTATE EXPRESS, INC.

§
§
§
§
Vs. § CIVILACTION NO: 4:18-cv-268-P
§
§
§
Defendants. §

PLAINTIFFS’ STIPULATION OF DISMISSAL WITH PREJUDICE
AS TO DEFENDANT ALL WAYS TRANSPORT, INC.

NOW COME Plaintiffs Alfonso Parra and Maria Parra (“Plaintiffs”) and file this

Stipulation of Dismissal With Prejudice as to All Ways Transport, Inc. ONLY as follows:

Plaintiffs request that the Court enter the attached Order of Dismissal With Prejudice,

dismissing with prejudice Plaintiffs’ claims as to only Defendant All Ways Transport, Inc.

Plaintiffs further request that all taxable costs and expenses be borne by the party

incurring same.

WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully request that the Court
dismiss the action as to only Defendant All Ways Transport, Inc. with prejudice, and order that

all taxable costs and expenses be borne by the party incurring same.

Submitted this _ day of January 2020.

PLAINTIFFS’ STIPULATION OF DISMISSAL WITH PREJUDICE
AS TO DEFENDANT ALL WAYS TRANSPORT, INC. PAGE 1
Case 4:18-cv-00268-P Document 107 Filed 01/21/20 Page2of4 PagelD 1325

Respectfully submitted,

By: _/s/ Christopher G. Lyster
Christopher G. Lyster
State Bar No. 12746250
Puls Haney Lyster PLLC
301 Commerce St., Ste. 2900
Fort Worth, Texas 76102
Chris@pulshaney.com
Tel: 817-338-1717
Fax: 817-332-1333

and

Todd M. Hurd

State Bar No. 24025443
Todd Hurd & Associates

P.O. Box 1741

Burleson, Texas 76097
t.hurd@texasattorneylaw.com
Tel: 817/426-4529

Fax: 817/426-8159

ATTORNEYS FOR PLAINTIFFS

By: /s/ Paige Pace Allen
Paige Pace Allen
State Bar No. 15397700
Robert D. Allen
State Bar No. 01051315
10440 N. Central Expressway, Suite 1450
Dallas, Texas 75231
ppallen@theallenlaw.com
bob.allen@theallenlaw.com
214/217-5020 (Telephone)
214/291-5544 (Fax)

ATTORNEYS FOR DEFENDANT,
ALL WAYS TRANSPORT, INC.

PLAINTIFFS’ STIPULATION OF DISMISSAL WITH PREJUDICE
AS TO DEFENDANT ALL WAYS TRANSPORT, INC. PAGE 2
Case 4:18-cv-00268-P Document 107 Filed 01/21/20 Page3of4 PagelD 1326

By:

/s/ Darrell G. Adkerson
Darrell G. Adkerson
State Bar No. 00909700
Jeffrey D. Antonson
State Bar No. 24040441
Adkerson, Hauder & Bezney, P.C.
1700 Pacific Avenue, Ste. 4450
Dallas, Texas 75201-3005

darrell(@ahblaw.net

jeff@ahblaw.net
Tel: 214/740-2500

Fax: 214/740-2501

ATTORNEYS FOR DEFENDANT
INTERSTATE EXPRESS, INC.

PLAINTIFFS’ STIPULATION OF DISMISSAL WITH PREJUDICE

AS TO DEFENDANT ALL WAYS TRANSPORT, INC.

PAGE 3
Case 4:18-cv-00268-P Document 107 Filed 01/21/20 Page4of4 PagelD 1327

CERTIFICATE OF SERVICE

This is to certify that on the ___day of January 2020, a true and correct copy of the
foregoing document has been served on all counsel of record by electronic means and facsimile

as shown:

Paige Pace Allen

Robert D. Allen

The Allen Law Group

10440 N. Central Expressway, Ste. 1450
Dallas, TX 75231

Facsimile: 214/291-5544

Attorneys for All Ways Transport, Inc.

Darrell G. Adkerson

Jeffrey D. Antonson

Adkerson, Hauder & Bezney, PC
1700 Pacific Ave., Ste. 4450

Dallas, Texas 75201-3005
Facsimile: 214/740-2501

Attorneys for Interstate Express, Inc.

 

 

 

 

Via Hand Delivery

Via Certified Mail Return Receipt Requested
Via Facsimile

Via Regular Mail

Via the Court’s ECF System

Via Hand Delivery

Via Certified Mail Return Receipt Requested
Via Facsimile

Via Regular Mail

Via the Court’s ECF System

/s/ Christopher G. Lyster
Christopher G. Lyster

PLAINTIFFS’ STIPULATION OF DISMISSAL WITH PREJUDICE

AS TO DEFENDANT ALL WAYS TRANSPORT, INC.

PAGE 4
